DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1 and 8-10 in the reply filed on 26 February 2021 is acknowledged.  The traversal is on the ground(s) that claim 2, which was not identified as belonging to either group I or group II in the restriction requirement mailed 29 December 2020 belongs in group I and therefore should be examined along with elected group I.
Regarding the above, the examiner agrees that claim 2 belongs in group I and accordingly is examined along with claims 1 and 8-10 herein.
Claims 3-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 26 February 2021 for the reason noted above regarding claim 2 but did not further traverse the restriction and accordingly the invention of group I, drawn to claims 1, 2, and 8-10 are currently pending and are examined herein.



Claim Objections
Claim 1 is objected to because of the following informalities:
Line 9 of the claim recites “the detecting step” but there is no prior detecting step delineated or outlined and accordingly lacks antecedent basis. A possible correction could be to recite instead --a detecting step-- and accordingly is the interpretation taken by the examiner for the purpose of expedient examination.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda JP 09-068474 A (hereafter Fukuda), prior art of record as indicated in the IDS filed 6 May 2019, in view of Kobayashi et al. US PG-PUB 2004/0173013 A1 (hereafter Kobayashi) and Decker et al. US PG-.
As to claim 1: Fukuda discloses a method for leak testing (¶ 1) comprising a leak testing step (¶ 12 regarding testing whether a detected pressure change occurs), the leak testing step comprising:
encapsulating a work as a test object (W; ¶ 12) in a work capsule (although not explicitly disclosed, the work W must necessarily be encapsulated in an apparatus such that the supplied pressure as disclosed in ¶ 12 does not immediately drop to the ambient pressure of the room in which the device is disposed; the enclosure in which the work is disposed is considered to be a work capsule);
supplying a test pressure to the work capsule through a path connected to the work capsule (¶ 12; the test pressure is supplied by the pressure source 20 through a path, i.e. branch passage 1b as depicted in fig. 1, connected to the work capsule that encapsulates work W disposed in a work capsule as noted above);
detecting a variation of pressure inside the work capsule in a condition in which the path is shut-off (¶ 12 regarding the turning off of the valve 5b that shuts off pressure to the work and a differential pressure between the pressure in a master container M as depicted in fig. 1 is detected as a pressure change as disclosed); and
judging whether a leakage through the work is generated based on the detected output in a detecting step (¶ 12 regarding the controller 10 calculating a leakage amount based on a pressure change detected from the pressure sensor 7),

mounting a reference leak device (M; fig. 1) for reference leakage that is the same as the work as the test object (¶ 19; the master container M and the work W volume are disclosed as being the same and thus the reference leak device is considered to be the same as the work as the test object in accordance with Applicant’s as-filed specification ¶ 19 that notes that such a similarity may occur when “The master container 12 that is shown in a frame format in the drawings may be an airtight container having a same volume as the work capsule 11.”);
encapsulating the work for reference leakage (M; fig. 1) in the work capsule (although not explicitly disclosed, the work for reference leakage must necessarily be encapsulated in an apparatus such that the supplied pressure as disclosed in ¶ 12 does not immediately drop to the ambient pressure of the room in which the device is disposed; the enclosure in which the work for reference leakage and test object are disposed is considered to be a work capsule and both will be disposed in such a work capsule such that leak testing as disclosed in ¶ 14-19 may be carried out);
supplying the test pressure to the work capsule via the path (¶ 15 wherein it is disclosed that a test pressure is supplied to the test object and master container via the passages 1a and 1b);
generating a reference leakage in the work for reference leakage via the reference leak device in a condition in which the path is shut-off (¶ 15 regarding the closing of the valve and the pseudo leak generated as previously disclosed in ¶ 14); and

Fukuda does not explicitly teach that the reference leak device has a known pinhole.
Kobayashi teaches that reference leak devices may have known pinholes (¶ 46 regarding the reference orifice 46 that is considered to be a known pinhole because it corresponds to a size of an opening for which leakage is acceptable by the CARB and EPA standards and is therefore considered to have a known size).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fukuda in the manner suggested by Kobayashi above because the use of such a known pinhole is an art recognized means of achieving the useful and predictable result of checking for leaks to a tolerance of an acceptable amount and thus would aide Fukuda in checking for an acceptable amount of leaking in the test object tested for leaking, such as suggested by Kobayashi ¶ 46.
Fukuda as modified by Kobayashi does not explicitly teach that the test object is a hollow work test object.
Decker teaches that a test object in a leak test is a hollow work test object (12; fig. 2 and ¶ 2 as well as ¶ 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Fukuda as modified by Kobayashi such that the test object is a hollow work test object such as suggested above because hollow test .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda JP 09-068474 A (hereafter Fukuda), prior art of record as indicated in the IDS filed 6 May 2019, in view of Kobayashi et al. US PG-PUB 2004/0173013 A1 (hereafter Kobayashi) and Decker et al. US PG-PUB 2015/0192489 A1 (hereafter Decker), prior art of record as indicated in the IDS filed 6 May 2019, as applied to claim 1 above, and further in view of Sopcak et al. US Pat. 4,045,996 (hereafter Sopcak), prior art of record as indicated in the IDS filed 6 May 2019.
As to claim 2: Fukuda as modified by Kobayashi and Decker teaches all of the limitations of the claimed invention as described above regarding claim 1, including a pinhole (¶ 46 of Kobayashi as described above) and a work for reference leakage (M of Fukuda as depicted in fig. 1), but does not explicitly teach:
wherein an opening larger than the pinhole is formed in the work for reference leakage prior to the reference leak step, the reference leak device is attached to a portion surrounding the opening, and in the reference leak step, a reference leakage is generated via the pinhole of the reference leak device and the opening.
Sopcak teaches wherein an opening (the disc 5 disclosed in col. 2, lines 10-11) larger than the pinhole (col. 1, lines 62-65; the hole 4 that is considered in combination equivalent to the pinhole disclosed in Kobayashi ¶ 46 is disclosed as being a particular size and is depicted as being smaller than the disc 5 in fig. 3 because only the hole 6 is disclosed in col. 2, lines 5-20 as 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Fukuda as modified by Kobayashi and Decker in the manner suggested by Sopcak above because such a construction is an art recognized means of achieving the useful and predictable result of a simulated leak that is used when testing devices for actual leaks such as suggested in Sopcak col. 2, lines 28-38.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda JP 09-068474 A (hereafter Fukuda), prior art of record as indicated in the IDS filed 6 May 2019, in view of Kobayashi et al. US PG-PUB 2004/0173013 A1 (hereafter Kobayashi) and Decker et al. US PG-PUB 2015/0192489 A1 (hereafter Decker), prior art of record as indicated in the IDS filed 6 May 2019, as applied to claim 1 above, and further in view of Shibata US PG-PUB 2002/0100709 A1 (hereafter Shibata).
As to claim 10: Fukuda as modified by Kobayashi and Decker teaches all of the limitations of the claimed invention as described above regarding claim 2, including a work (W 
wherein the work is a package, the package includes a base sheet made of resin and a transparent cover sheet made of resin welded to the base sheet, the cover sheet includes a plurality of protrusions, sealed spaces are formed by the protrusions and the base sheet, 
an opening is formed in the base sheet of the work for reference leakage at a portion corresponding to one of the sealed spaces, the reference leak device is attached to the base sheet, and 
the one of the sealed spaces of the work for reference leakage is communicable with outside only through the opening of the base sheet and the pinhole of the reference leak device.
Shibata teaches a work (1; fig. 1) that is a package, the package includes a base sheet (6) made of resin (¶ 21 which notes the film 6 is a resin) and a transparent cover sheet (1; ¶ 21 notes that the cover is transparent) made of resin welded to the base sheet (¶ 21), the cover sheet includes a plurality of protrusions (2; fig. 1), sealed spaces are formed by the protrusions and the base sheet (¶ 21 regarding the sealing of the package), 
an opening is formed in the base sheet of the work for reference leakage at a portion corresponding to one of the sealed spaces, the reference leak device is attached to the base sheet (in the combination of Fukuda and Shibata, a test work including the work of Shibata as disclosed herein will necessarily include an opening formed in the base of the work for leakage testing at a portion of one of the sealed spaces because these are the only spaces that are sealed with contents intended to be isolated as disclosed in ¶ 21; the reference leak device 
the one of the sealed spaces of the work for reference leakage is communicable with outside only through the opening of the base sheet and the pinhole of the reference leak device (in the combination of Fukuda and Shibata, the only openings between the leak testing components of Fukuda and the package of Shibata will be the opening of the package in Shibata and the pinhole of the reference leak device of Fukuda because any other openings would render a leak testing with such a reference leak device inoperable or at least unreliable).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Fukuda as modified by Kobayashi and Decker by replacing the generic work of Fukuda with the work suggested by Shibata above because such work packages are intended to prevent moisture penetration into their interiors and to provide a gas barrier effect so that the interior contents are not ruined such as suggested in Shibata ¶ 21 and thus would allow the device of Fukuda to check for such an airtight and moisture tight condition in such packages.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 8: The prior art of record does not disclose or render obvious to the skilled artisan a method for leak testing wherein the reference leak device comprises a base material when considered in combination with the other limitations recited in the claim as well as the parent claims 1 and 2.
As to claim 9: The claim depends directly from claim 8 and accordingly is objected to as inheriting the objected to features of claim 8 for the reasons noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856